Title: From Thomas Jefferson to Lewis Brantz, 3 April 1823
From: Jefferson, Thomas
To: Brantz, Lewis


Sir
Monticello
Apr. 3. 23.
Your favor of Mar. 18. is recieved, as had been in due time that of Jan. 15. which I forwarded to Govr Pleasants immediately with my own testimony of mr Haessler’s merit. I did not inform you of it. having done what was requested and writing being very painful to me. I have repeated to the Governor on the present occasion my recommendation of mr Haessler to whose worth I always willingly bear witness. accept the assurance of my respect.Th: Jefferson